DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “center” of claim 1 line 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 5 line 23 reads “a usb port,” but is suggested --a USB port-- to correct a typographical error.
Appropriate correction is required.

Claim Objections
Claims 1-4, 6 and 8 are objected to because of the following informalities:
Claim 1 line 3 reads “a user’s torso,” but is suggested to read --the user’s torso-- for term agreement.
Claim 1 line 4 reads “a pair of pocket,” but is suggested to read --a pair of pockets-- for grammatical correctness.
Claim 1 line 5 reads “each of said massage units,” but is suggested to read --each massage unit of said plurality of massage units-- for term agreement.  The Examiner notes this error is present throughout claim 1 as well as in at least claims 2-4, 6, and 8.  Applicant’s cooperation is requested in correcting the errors of which Applicant may become aware in the claims.
Claim 1 line 8 reads “units are turned on wherein,” but is suggested to read --units are turned on, wherein-- for grammatical correctness.
Claim 8 line 3 reads “a user’s torso,” but is suggested to read --the user’s torso-- for term agreement.
Claim 8 line 4 reads “a pair of pocket,” but is suggested to read --a pair of pockets-- for grammatical correctness.
Claim 8 line 10 reads “units are turned on wherein,” but is suggested to read --units are turned on, wherein-- for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, lines 22-23 recite the limitation “said control unit,” which lacks antecedent basis in the claim.
Regarding claim 5, lines 10-11 recite the limitation “said neck massage units,” which lacks antecedent basis in the claim.
Regarding claim 8, lines 59-60 recite the limitation “said neck massage units,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-5 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 7,207,953 to Giocaj (herein Giocaj) in view of US Pat. Pub. 2006/0047233 to Dussaussoy (herein Dussaussoy).	
Regarding claim 1, Giocaj discloses a massage vest assembly (massage vest 10, Fig. 2) being configured to massage a user while the user wears said assembly (vest 10 massages the user, Col. 7 lines 62-67), said assembly comprising: a vest being worn on a user's torso (massage vest 10 includes a vest body 12, Figs. 1-2), said vest having a rear panel being positioned on the user's back when said vest is worn (vest body 12 is positioned on the user’s back in use, Fig. 2); a plurality of massage units (massage members 22, Fig. 2), each of said massage units being coupled to said vest (massage members 22 are coupled to vest body 12, Col. 8 lines 10-12, Fig. 2) wherein each of said massage units is configured to engage the user's torso when said vest is worn (massage members 22 engage the back, neck, and shoulders of the user, Col. 8 lines 12-18, Fig. 2), each of said massage units vibrating when said massage units are turned on (control module 24 turns on massage members 22, Col. 8 lines 34-35, Fig. 2), wherein each of said massage units is configured to massage the user's torso when said vest is worn (massage members 22 engage the back, neck, and shoulders of the user, Col. 8 lines 12-18, Fig. 2), each of 

    PNG
    media_image1.png
    707
    765
    media_image1.png
    Greyscale

Annotated Fig. 2 of Giocaj
However, Dussaussoy teaches a stress relief vest garment (10, Figs. 4-5) including a pair of pockets (garment 10 may include a pair of aperture defined in at least the cervical collar 12 portion of the garment 10, Para. [0049]), said control being positionable within a respective one of said pockets (on/off switch 22, which controls flow of electrical energy to vibrators 18, is positioned within one of the defined apertures, Fig. 7, Para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vest body of Giocaj to include 
Regarding claim 2, the modified Giocaj discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Giocaj further discloses wherein 7said vest comprises an inner layer (first side 13, Fig. 3, annotated figure below) being spaced from an outer layer (side of vest body 12 on the right as viewed in Fig. 3, annotated figure), said inner layer abutting the user when said vest is worn (first side 13 includes the massage members 22 and engages the user, Col. 8 lines 10-12, Fig. 3); and each of said massage units being integrated into said rear panel of said vest (massage members 22 are incorporated into the vest body 12 between first side 13 and the second side, Fig. 3), the massage units having a front surface (see annotated figure) and a back surface (see annotated figure), said front surface being concavely arcuate with respect to said back surface such that said front surface has a hemispherical shape (the massage members 22 have a lightbulb-like shape, the front surface of which forms a concave shape relative to the back surface, Fig. 3 and annotated figure), said front surface extending through said inner layer of said vest wherein said front surface is configured to engage the user's body when said vest is worn (massage members 22 extend through first side 13 to engage the user, Fig. 3).  Giocaj, as modified above, does not disclose each of said massage units comprises a housing.

    PNG
    media_image2.png
    514
    466
    media_image2.png
    Greyscale

Annotated Fig. 3 of Giocaj
However, Dussaussoy teaches a stress relief vest garment (10, Figs. 4-5) including wherein each of said massage units comprises a housing (vibrators 18 can be encased in a housing, Para. [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage members and motors of modified Giocaj to include a housing as taught by Dussaussoy in order to provide protection for the vibration components while the vest is being worn and to increase transfer of vibrational effects to the user.
Regarding claim 3, the modified Giocaj discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2. 
Modified Giocaj further discloses wherein each of said massage units comprises a vibrating unit (Giocaj massage members 22 each include a massage motor 30, Col. 8 lines 60-61, Fig. 3) being positioned within said housing (Dussaussoy housing, Para. [0051]), said vibrating unit engaging said front surface of said housing (Giocaj massage motor 30 engages with the front surface of massage member 22, Fig. 3 and annotated figure above), said vibrating unit vibrating said front surface when said vibrating unit is turned on wherein said front surface is configured to massage the user's body when said vest is worn (Giocaj “massage motor 30 causes the massage member [22] to oscillate [i.e. vibrate] in a plurality of directions,” Col. 8 lines 61-62, Fig. 3).
Regarding claim 4, the modified Giocaj discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Giocaj further discloses wherein said control comprises: a box having a front wall (control module 24 is box shaped, the buttons being disposed on a front wall, Figs. 3 and 9); a conductor being coupled between said box and each of said massage units (wires 32 connect the control module 24 to each massage member 22 and massage motor 30, Fig. 4), said conductor being electrically coupled to said vibrating unit in each of said massage units (wires 32 connect massage motors 30 to control module 24, Col. 8 lines 35-38, Fig. 4); a control circuit being positioned within said box (control module 24 includes internal circuitry at least to select a massage zone, Col. 10 lines 39-41), said control circuit being electrically coupled to said conductor such that said control circuit is in electrical communication with said vibrating unit in each of said massage units (control module 24 is connected to massage members 22 via wires 32 
Regarding claim 5, the modified Giocaj discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Giocaj further discloses 8a shoulder button being movably coupled to said front wall of said box (control module 24 includes selection buttons 80, 82 which can select shoulder/neck region utilizing digital pointer 65, Fig. 9), said shoulder button being electrically coupled to said control circuit (selection buttons 80, 82 are part of control module 24, which is electrically coupled to the massage members 22, Fig. 4), only said shoulder massage units being turned on when said shoulder button is manipulated (selection of neck zone 34 only activates the neck massage units, Fig. 5); a back button being movably coupled to said front wall of said box (control module 24 includes selection buttons 80, 82 which can select back regions utilizing digital pointer 65, Fig. 9), said back button being electrically coupled to said control circuit (selection buttons 80, 82 are part of control module 24, which is electrically coupled to the massage members 22, Fig. 4), only said spine massage units being turned on when said back button is manipulated (selection of back zones 36, 38, 40, 42 only activates the back massage units, Fig. 5); and an all button being movably coupled to said front wall of said box (control module 24 includes selection buttons 80, 82 which can select all regions utilizing digital pointer 65, Fig. 9), said all button being electrically coupled to said control circuit (selection buttons 80, 82 are part of control module 24, which is electrically coupled to the massage members 22, Fig. 
Regarding claim 7, the modified Giocaj discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Giocaj further discloses wherein the assembly comprises a power supply being coupled to said box (control module 24 is power through portable power source 26 or hardwire power source 28, Fig. 4), said power supply being electrically coupled to said control circuit (power sources 26, 28 are electrically connected to control module 24 which includes control circuit, Fig. 4), said power supply comprising: at least one battery (portable power source 26 is preferably a rechargeable battery, Col. 8 lines 45-48), said at least one battery being electrically coupled to said control circuit (portable power source 26 including rechargeable battery is connected to the control module 24 with control circuit, Fig. 4); a charge port being coupled to said box, said charge port being electrically coupled to said at least one battery (the portable power source 26 may be charged by hardwire power source 28, the power source 28 connected into a side of the control module 24, Col. 8 lines 45-50, Fig. 4); and 9a battery charger having a first plug and a second plug (power source 28 has a first and second end, Fig. 4), said first plug being pluggable into said charge port (one end of power source 28 connects to the side of control module  24, Fig. 4), said second plug being pluggable into a power source for charging said at least one battery (power source 28 is configured to plug into a standard wall outlet, Col. 8 lines 48-50).  Giocaj, as modified above, does not disclose wherein the at least one battery is positioned within said box.
However, placing the portable power source 26 into the box of the control module 24 is simply making integral two otherwise separate parts, without unexpected results.  See MPEP § 2144.04 Section V, Subsection B.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery and control module of modified Giocaj to be integral is well known in order to facilitate ease of movement so that the user does not need to carry or secure the battery and control module 24 separately.

Claims 6 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Giocaj and Dussaussoy, as applied to claim 5 above, and further in view of US Pat. Pub. 2007/0287938 to Shields (herein Shields).
Regarding claim 6, the modified Giocaj discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.  Giocaj, as modified above, does not disclose an intensity wheel being rotatably coupled to said box, said intensity wheel extending outwardly from said box wherein said intensity wheel is configured to be rotated, said intensity wheel being electrically coupled to said control circuit, said intensity wheel being rotatable in an increasing direction or a decreasing direction, said control circuit actuating each of said massage units to increase vibration toward a maximum intensity when said intensity wheel is rotated in said increasing direction, said control circuit actuating each of said massage units to decrease vibration toward a minimum intensity when said intensity wheel is rotated in said decreasing direction
However, Shields teaches a back massager (Fig. 2A) including an intensity wheel being rotatably coupled to said box (vibration generated by a vibration motor utilizing eccentric weight of variable intensity, the intensity controlled by a rotary thumb wheel, Para. [0023]), said 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control module of modified Giocaj to include a rotary wheel control as taught by Shields in order to utilize a well-known electronic control device with the expected result of variable, linearly controlled vibrational intensity.
Regarding claim 8, Giocaj discloses a massage vest assembly (massage vest 10, Fig. 2) being configured to massage a user while the user wears said assembly (vest 10 massages the user, Col. 7 lines 62-67), said assembly comprising: a vest being worn on a user's torso (massage vest 10 includes a vest body 12, Figs. 1-2), said vest having a rear panel being positioned on the user's back when said vest is worn (vest body 12 is positioned on the user’s back in use, Fig. 2); a plurality of massage units (massage members 22, Fig. 2), each of said massage units being 
Giocaj, as modified above, does not disclose wherein the at least one battery is positioned within said box.
However, placing the portable power source 26 into the box of the control module 24 is simply making integral two otherwise separate parts, without unexpected results.  See MPEP § 2144.04 Section V, Subsection B.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery and control module of Giocaj to be integral in order to facilitate ease of movement so that the user does not need to carry or secure the battery and control module 24 separately.
Giocaj, as modified above, does not disclose the vest including a pair of pockets, said control being positionable within a respective one of said pockets, each of said massage units comprises a housing.
However, Dussaussoy teaches a stress relief vest garment (10, Figs. 4-5) including a pair of pockets (garment 10 may include a pair of aperture defined in at least the cervical collar 12 portion of the garment 10, Para. [0049]), said control being positionable within a respective one of said pockets (on/off switch 22, which controls flow of electrical energy to vibrators 18, is positioned within one of the defined apertures, Fig. 7, Para. [0049]), wherein each of said massage units comprises a housing (vibrators 18 can be encased in a housing, Para. [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vest body of modified Giocaj to include a pair of pockets as taught by Dussaussoy in order to increase portability of the control module while wearing the vest.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage members and motors of modified Giocaj to include a housing as taught by Dussaussoy in order 
Giocaj, as modified above, does not disclose an intensity wheel being rotatably coupled to said box, said intensity wheel extending outwardly from said box wherein said intensity wheel is configured to be rotated, said intensity wheel being electrically coupled to said control circuit, said intensity wheel being rotatable in an increasing direction or a decreasing direction, said control circuit actuating each of said massage units to increase vibration toward a maximum intensity when said intensity wheel is rotated in said increasing direction, said control circuit actuating each of said massage units to decrease vibration toward a minimum intensity when said intensity wheel is rotated in said decreasing direction
However, Shields teaches a back massager (Fig. 2A) including an intensity wheel being rotatably coupled to said box (vibration generated by a vibration motor utilizing eccentric weight of variable intensity, the intensity controlled by a rotary thumb wheel, Para. [0023]), said intensity wheel extending outwardly from said box wherein said intensity wheel is configured to be rotated (rotary wheel extends from front of handle, Para. [0023]), said intensity wheel being electrically coupled to said control circuit (rotary wheel coupled to control circuitry to vary intensity of vibration, Para. [0023]), said intensity wheel being rotatable in an increasing direction or a decreasing direction (rotary wheel is rotatable in a first and a second opposite direction, Para. [0023]), said control circuit actuating each of said massage units to increase vibration toward a maximum intensity when said intensity wheel is rotated in said increasing direction (rotary wheel rotation determines vibration intensity by rotation in both directions, an increasing and decreasing intensity direction, Para. [0023]), said control circuit actuating each of said massage units to decrease vibration toward a minimum intensity when said intensity wheel 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control module of modified Giocaj to include a rotary wheel control as taught by Shields in order to utilize a well-known electronic control device with the expected result of variable, linearly controlled vibrational intensity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US D808126 to Pezzimenti et al, US D801007 to Pezzimenti, US D793669 to Pezzimenti, US D780408 to Pezzimenti, US D752846 to Pezzimenti, US D710573 to Pezzimenti, US D707424 to Pezzimenti, US D707423 to Pezzimenti, and US D704849 to Hunter each recite the design of a vest garment to be worn by a user.
US 2014/0257153 to Nickelson, US 2006/0047229 to Dussaussoy, US 2004/0153012 to Schroeder, US 2004/0133133 to Dreimann, US 5,938,627 to Hickman, US 6,700,031 to Hahn, US 6,329,638 to Bloodworth, US 6,193,678 to Brannon, US 5,381,558 to Lo, US 2015/0157532 to Smith, US 2014/0276271 to Stryker et al, US 2014/0012167 to DeVlieger et al, US 2013/0261518 to Hansen et al, US 2011/0087143 to Bobey et al, US 2009/0192421 to Huster et al, US 2009/0171256 to Fiorina, US 2008/0108914 to Brouqueyre et al, US 10,849,818 to Shockley et al, US 10,905,628 to Hodges, US 10,722,425 to Shockley et al, US 10,039,692 to Nickelson, US 9,744,097 to DeVlieger et 
US 6,675,743 to Jeffrey et al recites a wearable massage device for an animal.
US 2005/0113724 to Wriggle recites a stimulation device including a control which is electrically coupled to multiple stimulation members for control thereof.
US 2011/0046687 to Naschberger recites a stimulation device including a rotary wheel which serves to control operation of the stimulation members.
US 6,146,342 to Glen recites a massage device including a plurality of massage members operatively coupled to a power source and control device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785  

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785